DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) sent January 26, 2022 and a Supplemental Response or Supplemental Amendments and Claims filed 01/28/2022 for application 15/851,414.
Claims 1, 6-10, 12-20 have been amended.  No claims have been added or cancelled.  Thus claims 1-20 have been examined.
The Information Disclosure Statement (DIS) sent 01/26/2022 has been considered.  
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 


	
Allowable Subject Matter
Claims 3, 5-8, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 the claim recites ‘store a value, based at least in part on a calculated latency that is calculated based on two or more page hits to the given bank indicative of a maximum amount of time the given bank will be held open before closing the given bank while the given bank is idle... access history for the given bank comprises a bit vector with N bits representing the most recent N memory access of the given bank, wherein each bit of the bit vector indicates whether a page hit did or did not occur for a corresponding memory access.’
Examiner is able to find the first concept in prior art Srikanth, as detailed in the rejection below in claim 1 above.  Examiner is able to find the second concept in prior art Aggarwal.   However, Examiner is unable to find art that incorporates both a calculated latency based on two or more page hits to a given bank AND tracks the history using a bit vector.   The combination incorporates two concepts  (1) a measure of time between page hits,  and (2) historical tracking of hits and misses regardless of the time they occurred. 
Claims 6, 12, and 17 recite similar limitations to those found in claim 1 and would be allowable for the same reasons of claim 1 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 7-8, 13-14, and 18-19 depend from potentially allowable claims 3, 6, 12 or 17 and would be allowable for the same reasons of claim 1 if rewritten to depend from allowable base and independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Srikanth (Srikanth et al., US 2018/0285286 A1).

Regarding claim 1, A computing system (Srikanth Fig. 8 and supporting para [0079] that discloses a general computing system or device 800 that implements the present technology. ) comprising: a communication fabric; (Srikanth Fig. 8 and supporting paras [0079]-[0080] that discloses communication fabric 806) one or more computing resources configured to generate memory access requests; and a memory controller coupled to receive the memory access requests via the communication fabric, (Srikanth [0026] discloses a host, such as a host processor, sends memory access requests to a memory controller for processing, where the host processor is an example of a computing resource configured to generate memory access requests.)
wherein in response to receiving a given memory access request, the memory controller is configured to: determine the given memory access request targets a given bank of a plurality of banks of a memory device; (Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis based on the number of page hits and page misses. Srikanth Fig. 7 and supporting paras [0077]-[0078) discloses as each notice of a memory request to a row buffer of a memory bank is received the page hits and page misses counters are updated.   Since the page hits and misses are tracked on a per bank page, the received request causes the memory controller to determine if the access request targets a given bank.)
store a value, based at least in part on a calculated latency that is calculated based on two or more page hits to the given bank,  (Examiner notes that per broadest reasonable interpretation of the calculated latency per paragraphs [0048]-[0049] of the instant application, and noting the “calculated latency” may be based on more than two page hits to the given bank (i.e. 3 or 4), thus it may represent the number of page hits per a period of measurement, which would be an example of a calculated latency that is calculated based on two or more page hits.  Srikanth [0057]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses as measured over the predetermined number of memory requests or a predetermined number of processor cycles.   Srikanth Fig. 4 and supporting para [0056] discloses that the page hit table of Fig. 4 is created on a per bank.  An average latency between two or more pages hits may be calculated as the number of page hits over a period of time.  Thus when Srikanth teaches calculating the number of page hits over the interval of predetermined number of processor cycles, it is computing an average latency between two or more page hits to a given bank.)

indicative of a maximum amount of time the given bank will be held open before closing the given bank while the given bank is idle;  and close the given bank responsive to determining the given bank has been idle for the maximum amount of time. (Examiner notes that a value indicative of the maximum amount of time the bank will be held open may be interpreted as a value that influences or determines the maximum amount of time the bank will be held open.  Srikanth [0028] discloses that the page close timeout indicates how long a row buffer will be left open with no subsequent memory access being received.   Once the time has expired after the given bank has been idle for the page close timeout period, the PRE command will be executed to close the open row.)

Regarding claim 2,  Srikanth teaches all of the limitations of claim 1 above.  Srikanth further teaches wherein the memory controller is configured to compare a threshold to a determined page hit rate comprising a number of page hits for the given bank during a most recent N memory accesses of the given bank.  (Srikanth [0072] discloses the improvement candidate (page close) timeout value  for memory latency improvement may be measured against a threshold percentage increase (e.g. 10%, 12%, 15%, etc.) over the current memory latency.   Srikanth [0058]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses.  Srikanth [0031] discloses that each memory access request processed results either in a hit conversion or a miss conversion, where hit conversions represents a page hit, and miss conversion represents a page miss.   Srikanth [0074] discloses that determining if a candidate timeout value meets an improvement threshold may be done periodically, which  may be measured as after a 

Regarding claim 9, Srikanth teaches all of the limitations of claim 1 above.   Srikanth further teaches wherein the calculated latency is an average latency between the two or more page hits to the given bank. (Examiner notes that per broadest reasonable interpretation of the calculated latency per paragraphs [0048]-[0049] of the instant application, and noting the “calculated latency” may be based on more than two page hits to the given bank (i.e. 3 or 4), it may represent the number of page hits per a period of measurement, which would be an example of a calculated latency that is calculated based on two or more page hits.  Srikanth [0057]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses as measured over the predetermined number of memory requests or a predetermined number of processor cycles.   Srikanth Fig. 4 and supporting para [0056] discloses that the page hit table of Fig. 4 is created on a per bank.  An average latency between two or more pages hits may be calculated as the number of page hits over a period of time.  Thus when Srikanth teaches calculating the number of page hits over the interval of predetermined number of processor cycles, it is computing an average latency between two or more page hits to a given bank.)

Regarding claim 10, Srikanth teaches A method, (Srikanth [0003]-[0008] discloses the techniques of Srikanth may be methods) comprising: generating, by one or more computing resources, memory access requests for data stored in a memory device; (Srikanth [0026] discloses a host, such as a host processor, sends memory access requests to a memory controller for processing, where the host processor is an example of a computing resource configured to generate memory access requests.)
 receiving the memory access requests by a memory controller comprising a bit vector for each bank of a plurality of banks of a memory device;  (Examiner notes that claim 10 recites a bit vector, but does not disclose what it contains and/or tracks.  It simply discloses a bit vector, which may be interpreted to be an array of bits for each bank of a memory device. Srikanth Fig. 4 and supporting para [0056] discloses that the page hit table of Fig. 4 is created on a per bank basis and is an example of an array of bits, or a bit vector.  )
in response to receiving a given memory access request: determining, by the memory controller, the given memory access request targets  (Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis based on the number of page hits and page misses. Srikanth Fig. 7 and supporting paras [0077]-[0078) discloses as each notice of a memory request to a row buffer of a memory bank is received the page hits and page misses counters are updated.   Since the page hits and misses are tracked on a per bank page, the received request causes the memory controller to determine if the access request targets a given bank.)
storing, by the memory controller, a value, based at least in part on a calculated latency that is calculated based on two or more page hits to the given bank,  (Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis.  Srikanth [0058]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses.   The memory latency score is an example of a value stored given it is stored in store board buffer 406 and is based in part on a calculated latency that is calculated based on page hits, thus two or more page hits to a given bank.)
indicative of a maximum amount of time the given bank will be held open before closing the given bank while the given bank is idle; and closing, by the memory controller, the given bank responsive to determining the given bank has been idle for the maximum amount of time.  (Examiner notes that a value indicative of the maximum amount of time the bank will be held open may be interpreted as a value that influences or determines the maximum amount of time the bank will be held open.  Srikanth [0028] discloses that the page close timeout indicates how long a row buffer will be left open with no subsequent memory access being received.   Once the time has expired after the given bank has been idle for the page close timeout period, the PRE command will be executed to close the open row.)

Regarding claim 11, Srikanth  teaches all of the limitations of claim 10 above.  Srikanth further teaches further comprising comparing a threshold to a determined page hit rate comprising a number of page hits for the given bank during a most recent N memory accesses of the given bank.  (Srikanth [0072] discloses the improvement candidate (page close) timeout 

Regarding claim 15, Srikanth teaches all of the limitations of claim 10 above.  Srikanth further teaches wherein the calculated latency is an average latency between the two or more page hits to the given bank. (Srikanth [0058]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses.   The memory latency score is calculated based on page hits, thus two or more page hits to a given bank.   See also Srikanth [0047] that discloses the memory latency for a timeout value can be simplified to evaluating just the page hits and the page misses for the timeout value.  Thus the memory latency score represents and average latency between the two or more page hits to the given bank.)




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 are rejected under U.S.C. 103 as being unpatentable over  Srikanth as described in claims 1  above, and further in view of  Sander (Sander et al., US 6,976,122 B1).

Regarding claim 4, Srikanth teaches all of the limitations of claim 1 above.  Srikanth further teaches further comprising an idle cycle timer configured to determine how long the given bank has been idle, (Srikanth [0028] discloses that the page close timeout indicates how long a row buffer will be left open with no subsequent memory access being received.   Once the time has expired after the given bank has been idle for the page close timeout period, the PRE command will be executed to close the open row.   Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis.)

However, Srikanth does not explicitly discloses wherein responsive to detecting a memory access to the given bank, the idle cycle timer is initialized to a value stored in one of a plurality of programmable control registers, wherein each of the plurality of programmable control registers is configured to store a different maximum amount of time a corresponding bank will be held open while idle.
Sander, of a similar field of endeavor, further teaches further comprising an idle cycle timer configured to determine how long the given bank has been idle, wherein responsive to detecting a memory access to the given bank, the idle cycle timer is initialized to a value stored in one of a plurality of programmable control registers is configured to store a different maximum amount of time a corresponding bank will be held open while idle (Sanders, column 4, lines 36-51, ‘Threshold register 112 may store a value indicating how long a page should remain open. Control unit 106 may load the value stored in the threshold register 112 into counter 108 at approximately the same time as a page is opened. The counter 108 may be decremented (e.g., in response to a System clock signal generated by System clock 160) until it reaches a minimum value (e.g., zero). When the counter 108 reaches the minimum value, the control unit 106 may generate signals 180 that cause memory device 150 to close the currently open page....  If memory controller 100 allows multiple pages in memory device 150 to be open at the same time, multiple counters 108 may be included. For example, if a page may be open in each bank 152 at the same time, each bank 152 may have an associated counter 108....   if a page may be open in each bank 152 at the same time, each bank 152 may have an associated counter 108.’   Note that if there is one page open per bank, the solution of Sanders that closes the page is also closing the bank.).
Srikanth and Sander are in a similar field of endeavor as both relate to managing cache page closing.   Thus it would have been obvious to one of ordinary skill in the art before the 


Claims 16 and 20 are rejected under U.S.C. 103 as being unpatentable over  Srikanth as described in claim 2 above, and further in view of Aggarwal (Aggarwal et al., US 2014/0379987 A1).

Regarding claim 16, Srikanth teaches A memory controller (Srikanth [0003] discloses that Srikanth is directed to a memory controller) comprising: a first interface for receiving memory access requests; (Srikanth Fig. 2 that shows an interface labeled ‘(1) Memory Request’) a second interface for sending the memory access requests to a memory device; (Srikanth Fig. 2, that shows an interface between the Memory Controller 202 and Memory 210) control logic; (Srikanth [0083] discloses that the techniques of Srikanth may be implemented in program code, which is an example of control logic.)
in response to receiving a given memory access request, the control logic is configured to: determine the given memory access request targets a given bank of a plurality of banks of a memory device; (Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis based on the number of page hits and 
store a value, based  at least in part on a calculated latency that is calculated based on two or more page hits to the given bank, indicative of a maximum amount of time the given bank will be held open before closing the given bank while the given bank is idle; and close the given bank responsive to determining the given bank has been idle for the maximum amount of time.  (Srikanth Fig. 4 and supporting para [0056] discloses that the idle page close timeout for a row buffer is created on a per bank basis.  Srikanth [0058]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses.   The memory latency score is an example of a value stored given it is stored in store board buffer 406 and is based in part on a calculated latency that is calculated based on page hits, thus two or more page hits to a given bank.)

However, Srikanth does not explicitly teach one or more queues configured to store the memory access requests; 
Aggarwal, of a similar field of endeavor further teaches  one or more queues configured to store the memory access requests; (Aggarwal [0037] discloses that the Memory module receives access requests via a buffer or queue.)

The reasons for obviousness for combining Srikanth and Aggarwal for dependent claim 20 is the same as those presented for claim 16 above.


Regarding claim 20, The combination of Srikanth and Aggarwal teaches all of the limitations of claim 16 above.   Srikanth further teaches wherein the calculated latency is an average latency between the two or more page hits to the given bank. (Examiner notes that per broadest reasonable interpretation of the calculated latency per paragraphs [0048]-[0049] of the instant application, and noting the “calculated latency” may be based on more than two page hits to the given bank (i.e. 3 or 4), it may represent the number of page hits per a period of measurement, which would be an example of a calculated latency that is calculated based on two or more page hits.  Srikanth [0057]-[0059] discloses the predictive timeout engine calculates a memory latency score for the timeout value using the page hits and page misses as measured over the predetermined number of memory requests or a predetermined number of processor cycles.   Srikanth Fig. 4 and supporting para [0056] discloses that the page hit table of 

 
Response to Remarks
Examiner thanks applicant for their remarks of 01/28/2022.   They have been fully considered and applicants argument with respect to “based at least in part on a calculated latency that is calculated based on two or more page hits to the given bank” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) for rejection is made based on Srikanth (US 2018/0285286 A1) as detailed in claims 1-2, 9-11, and 15 above, and Srikanth in view of Aggarwal in claims 16 and 20 above.

Applicant argues on page 14 of their remarks that Aggarwal ‘fails to disclose or suggest the claim 6 features “wherein the memory controller... is configured to... shift a bit indicating a page hit into a given bit vector corresponding to a given bank of the memory device, responsive to a page hit of the given bank... and.. shift a bit indicating a page miss into the given bit vector, responsive to a page miss on the given bank.”’.
Examiner notes that applicants arguments with respect to Aggarwal are moot in light of the office action above that does not rely upon Aggarwal to teach a bit vector that shift bits indicating page hits for a given bank of a memory device.  

Applicant argues on page 14 of their remarks with respect to claims 10 and 16 “The memory access history 410 of Aggarwal fails to disclose or suggest the recited given bit vector, “wherein the memory controller comprises a bit vector for each bank of a memory device”.
Examiner  notes that claim 10 recites a bit vector, but does not disclose what it contains and/or tracks.  It simply discloses a bit vector, which may be interpreted to be an array of bits for each bank of a memory device. Examiner further notes that applicant’s remarks with respect to Aggarwal are moot since Aggarwal is not cited to teach a bit vector in the office action above.  

Applicant further argues on page 16 of their remarks Aggarwal, Sanders, and Ghasmpour fails to disclose or suggest the claim 7 features “wherein in response to receiving a given memory access request, the memory controller is configured to.. determine a ratio of bits in the given bit vector that indicate page hits to a number of bits in the given bit vector’.
Examiner notes that Applicant’s arguments with respect to claims 7 have been considered but are moot because the new ground of rejection does not rely on Aggarwal in the rejection of claim 7, and further notes that claim 7 is objected to but would be allowable if rewritten to include all of the limitations of the claim and any base and intervening claims.  

Applicant further argues on page 17 of their remarks ‘the updating of the threshold in the above manner disclosed by Nellans fails to be equivalent to the claim 8 features.’
Examiner notes  Applicant’s argument with respect to Nellans is moot in view of the rejection above that does not recite Nellans in light of the changes to the rejection necessitated by the claim amendments to claim 1.  Claim 8 is rejected based on Srikanth in view of Aggarwal  in the rejection above.  

Examiner argues on page 18 ‘the cited art take single or in combination fails to discloses or suggest at least the recited calculated latency’.
Examiner agrees with applicant that the cited art of the FOA of 7/26/2021 fails to disclose the recited calculated latency and as stated at the beginning of the remarks Examiner has withdrawn the rejection of 7/26/2021.  However, a new ground(s) of rejection is made in view of newly cited Srikanth.  See the office action above for further details.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is:  
a Screen capture of a cs.toronto.edu lecture that shows that the terms bit vectors, bit arrays, and bit strings may be used interchangeable attached to this office action and available online at http://www.cs.toronto.edu/~krueger/csc209h/f05/lectures/Week12-Bits-1up.pdf.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138